                 Case 20-17247   Doc 4       Filed 08/03/20   Page 1 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MARYLAND
                            (GREENBELT DIVISION)

In re:
                                                 *
MATCHBOX FOOD GROUP, LLC                               Case No. 20-17250
                                                 *     Chapter 11
                    Debtor.
                                                 *

*      *     *      *     *      *       *       *     *       *     *      *   *
In re:
                                                 *
MATCHBOX ROCKVILLE, LLC                                Case No. 20-17247
                                                 *     Chapter 11
                    Debtor.
                                                 *

*      *     *      *     *      *       *       *     *       *     *      *   *
In re:
                                                 *
MATCHBOX CAPITOL HILL, LLC                             Case No. 20-17252
                                                 *     Chapter 11
                    Debtor.
                                                 *

*      *     *      *     *      *       *       *     *       *     *      *   *
In re:
                                                 *
GENE POOLE, LLC                                        Case No. 20-17266
                                                 *     Chapter 11
                    Debtor.
                                                 *

*      *     *      *     *      *       *       *     *       *     *      *   *
In re:
                                                 *
FIRST MB STAR, LLC                                     Case No. 20-17254
                                                 *     Chapter 11
                    Debtor.
                                                 *

*        *   *      *     *      *       *       *     *       *     *      *   *




                                                                                    1
                 Case 20-17247   Doc 4       Filed 08/03/20   Page 2 of 5



In re:
                                                 *
CARIBOU HUNTER, LLC                                    Case No. 20-17255
                                                 *     Chapter 11
                    Debtor.
                                                 *

*      *     *      *     *      *       *       *     *       *     *      *   *
In re:
                                                 *
BUTTERMILK, LLC                                        Case No. 20-17257
                                                 *     Chapter 11
                    Debtor.
                                                 *

*      *     *      *     *      *       *       *     *       *     *      *   *
In re:
                                                 *
BLUE EAGLE, LLC                                        Case No. 20-17262
                                                 *     Chapter 11
                    Debtor.
                                                 *

*      *     *      *     *      *       *       *     *       *     *      *   *
In re:
                                                 *
MATCHBOX 14th STREET, LLC                              Case No. 20-17263
                                                 *     Chapter 11
                    Debtor.
                                                 *

*      *     *      *     *      *       *       *     *       *     *      *   *
In re:
                                                 *
HAMMER AND A COCKTAIL, LLC                             Case No. 20-17260
                                                 *     Chapter 11
                    Debtor.
                                                 *

*        *   *      *     *      *       *       *     *       *     *      *   *


             DEBTORS’ MOTION FOR ORDER AUTHORIZING JOINT
               ADMINISTRATION PURSUANT TO FEDERAL RULE
                    OF BANKRUPTCY PROCEDURE 1015




                                                                                    2
                  Case 20-17247         Doc 4   Filed 08/03/20     Page 3 of 5



       Matchbox Restaurant Group, LLC, Matchbox Rockville, LLC, Matchbox Capitol Hill,

LLC, Gene Pool, LLC, Fist MB Star, LLC Caribou Hunter, LLC, Buttermilk, LLC, Blue Eagle,

LLC, Matchbox 14th Street, LLC and Hammer and a Cocktail, LLC (collectively, the “Debtors”),

by counsel, respectfully represent:

       1.      On August 3, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under Chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”). The Debtors intend to continue in possession of their respective properties and the

management of their respective business as Debtors’ in possession pursuant to sections 1107 and

1108 of the Bankruptcy Code.

       2.      The Debtors are in the business of operating restaurants in the Washington, D.C.

Metropolitan area, Florida and Texas.

       3.      The Debtors are affiliates of one another with Matchbox Restaurant Group, LLC

(a District of Columbia LLC) maintaining a controlling interest in Matchbox Rockville, LLC (a

Delaware LLC), Matchbox Capitol Hill, LLC (a District of Columbia LLC), Gene Pool, LLC (a

Virginia LLC), Fist MB Star, LLC (a Texas, LLC), Caribou Hunter, LLC (a Virginia LLC),

Buttermilk, LLC (a Florida LLC), Blue Eagle, LLC (a Virginia LLC), Matchbox 14th Street,

LLC (a District of Columbia, LLC) and Hammer and a Cocktail, LLC (a Virginia, LLC) each of

which runs a restaurant utilizing the name of “Matchbox” in differing locations (collectively the

“Matchbox Restaurants”)

       4.      The income generated by the Matchbox Restaurants is collected and deposited

into the account(s) of Matchbox Food Group, LLC and it, in turn, pays the expenses of the

Matchbox Restaurants.




                                                                                                    3
                      Case 20-17247    Doc 4     Filed 08/03/20     Page 4 of 5




                                      RELIEF REQUESTED

         5.    By this Motion, the Debtors seek the entry of an order of Court, pursuant to

Bankruptcy Rule 1015, consolidating the Debtor’s Chapter 11 cases for procedural purposes

only.

         6.    Bankruptcy Rule 1015 authorizes the Court to order the joint administration of

two or more cases pending before it under the Bankruptcy Code involving affiliated Debtors.

The Debtors believe that it would be far more practical and expedient for the administration of

these ten (10) related Chapter 11 cases if the Court were to authorize their joint administration.

The Debtors envision that many of the motions, hearings and other matters involved in these

Chapter 11 cases will affect all of the Debtors. Consequently, joint administration will reduce

costs and facilitate a more efficient administrative process, unencumbered by the procedural

problems otherwise attendant to the administration of ten (10) separate, albeit related, Chapter 11

cases.

         7.    Moreover, no prejudice will befall any party by virtue of the relief requested in

this motion inasmuch as the relief sought herein is solely procedural and is not intended to affect

substantive rights.

         8.    No trustee, examiner or creditors’ committee has been appointed in these Chapter

11 case. Notice of this motion have been given to the United States Trustee for the District of

Maryland, Greenbelt Division. The Debtors submit that, under the circumstances no other or

further notice is required.

         9.    This motion presents no novel issues of law.




                                                                                                     4
                   Case 20-17247        Doc 4     Filed 08/03/20     Page 5 of 5



         10.    No prior motion for the relief requested herein has been made to this or any other

Court.

                                          CONCLUSION

         WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form as submitted herewith, granting this motion as such other and further

relief as the Court deems just and proper.

                                       Respectfully submitted,

                                       MCNAMEE, HOSEA, JERNIGAN, KIM
                                       GREENAN & LYNCH, P.A.

                                       /s/ Janet M. Nesse
                                       Janet M. Nesse (Fed. Bar No. 07804)
                                       6411 Ivy Lane, Suite 200
                                       Greenbelt, Maryland 20770
                                       Telephone: (301) 441-2420
                                       Facsimile: (301) 982-9450
                                       jnesse@mhlawyers.com

                                       Proposed Attorneys for Debtors




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 3rd day of August, 2020, a copy of the foregoing

Motion for Order Authorizing Joint Administration and proposed Order were served via

electronically and via first class mail upon:

Office of the United States Trustee
6305 Ivy Lane, Suite 600
Greenbelt, Maryland 20770
USTPRegion04.GB.ECF@USDOJ.GOV

                                                /s/ Janet M. Nesse
                                                Janet M. Nesse




                                                                                                  5
